Citation Nr: 0332895	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a gunshot wound of the abdomen with partial 
small bowel resection, repair of lacerations to the stomach, 
colon and left kidney, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound with muscle injury to the left lower abdomen, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for multiple retained 
metal fragments and a history of chronic, recurrent low back 
pain with numbness in the left lateral thigh area (previously 
classified as neuropathy, mild L5 dermatome) due to a gunshot 
wound of the abdomen , currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision.  By a 
subsequent rating in March 2001, the RO increased the 
disability rating for the service connected residuals of 
gunshot wound involving multiple fragments, a history of 
chronic recurrent back pain and numbness to a 40 percent 
rating.  This rating, in effect, granted service connection 
for a back disorder, and the veteran's previously-perfected 
appeal of the issue of entitlement to service connection for 
a back disorder became moot.  Also, by the same rating 
action, the disability rating for residual muscle injury due 
to gunshot wound to the abdomen was increased to a 30 percent 
rating.  Where he has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
the maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran withdrew the issue entitlement to an increased 
rating for postoperative splenectomy at his RO hearing 
conducted in October 2000.

This case was before the Board in February 2002.  At that 
time the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Board's decision was 
vacated and remanded for reconsideration of the veteran's 
claims taking the points set forth in the Joint Motion into 
account.   


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) vacated 
the Board's February 2002 decision in part because the VA 
examination upon which the decision was based did not 
indicate that the examiner had reviewed the history of the 
veteran's disabilities as set forth in the claims file.  
Accordingly, another examination is indicated.

Furthermore, the criteria for evaluating the veteran's back 
disability were changed in September 2002 and again in 
September 2003.  The veteran is entitled to evaluation of 
pertinent disabilities under the new criteria.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002) as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the veteran should be 
afforded a VA medical examination(s) by a 
VA physician or appropriate specialist to 
ascertain the current status of his 
service connected disabilities currently 
on appeal.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale for 
all opinions expressed must be provided.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records and record that 
such review was conducted.  All reports 
should be typed.

3.  Thereafter, the RO should review the 
claims file.  If the physician's opinion 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issues on 
appeal, to include consideration of 
revised evaluation criteria for the 
musculoskeletal system as well as for 
intervertebral disc syndrome.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development and/or to afford additional due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




